HOLTZOFF, District Judge.
The defendant corporation objects to a set of interrogatories served by the plaintiff and addressed to Paul B. Wish-art, President, Minneapolis-Honeywell Regulator Company, on the ground that under Rule 33 of the Federal Rules of Civil Procedure, 28 U.S.C.A., interrogatories may be directed only to an adverse party.
The objection is well founded and will be sustained. There is no warrant in Rule 33 for the service of interrogatories on anyone except an adverse party. There is a provision that if the party served is a corporation or a partnership or association, the interrogatories may be answered by any officer or agent, who shall furnish such information as is available to the party. It is the view of this Court that this provision does not mean that the party serving the interrogatories may select the particular officer or agent of the adverse party and direct the interrogatories by name to such officer or agent. Interrogatories may be directed only to the adverse party, and if the adverse party is not an individual, then the party selects some officer or agent to respond to the interrogatories and to swear to the answers.
For these reasons, the objections xo the set of interrogatories directed to the President of the defendant company are sustained, without prejudice.